UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6987


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MELVIN E. HOWARD, a/k/a Mu,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:95-cr-00123-BO-10)


Submitted:    November 17, 2009            Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin E. Howard, Appellant Pro Se.        Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United           States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin E. Howard appeals the district court’s order

granting his motion for reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).          We find no reversible error and

we thus affirm for the reasons stated by the district court.

United States v. Howard, No. 5:95-cr-00123-BO-10 (E.D.N.C. May

20, 2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in   the    materials

before   the   court   and   argument   would   not    aid   the   decisional

process.

                                                                     AFFIRMED




                                    2